Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED DESCRIPTION

1.	This action is in response to the amendment and remarks filed on 05/10/2022.
2.	Claims 1, 9, 10-11 have been amended.
3.	Claims 2, 5-8, 13-16 have been canceled.
4.	Claims 1, 3-4, 9-12, 17-28 are pending.

Drawings
5. 	The drawings filed on 09/17/2020 have been accepted by the Examiner. 

Priority 
6.	 Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in Foreign Priority Number 201810273659.2  filed on 03/29/2018. 
Examiner’s Notes

7.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


						Specification
8.	The disclosure is objected to because of the following informalities:   The amended Title does not match with the Title of the Foreign Priority document.
9.	The Amended Specification on page 15 paragraph  3 recites “The non-transitory computer-readable storage medium may include a data signal that is propagated in a baseband or as part of a carrier, carrying readable program code. Such propagated data signals may take a variety of forms including, but not limited to, electromagnetic signals, optical signals, or any suitable combination of the foregoing. The non-transitory computer-readable storage medium may send, propagate, or transmit a program for use by or in connection with an instruction execution system, device or apparatus”.
The non-transitory computer readable storage medium could not able to propagate or transmit data signal. The transitory computer readable storage medium could propagate or transmit data signal.  
Appropriate correction is required. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As per claims 9-12 recite the limitation A non-transitory  “computer readable storage medium”. The specification describes on page 15 paragraph  3 “The non-transitory computer-readable storage medium may include a data signal that is propagated in a baseband or as part of a carrier, carrying readable program code. Such propagated data signals may take a variety of forms including, but not limited to, electromagnetic signals, optical signals, or any suitable combination of the foregoing. The non-transitory computer-readable storage medium may send, propagate, or transmit a program for use by or in connection with an instruction execution system, device or apparatus”.
Therefore, according to the current specification the non-transitory computer readable storage medium is a signal/carrier wave bearing medium. These mediums are not statutory.  Thus claims 9-12 are rejected under 35 USC § 101.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

11.	Claims 1-4, 9-12, 17-28 are rejected under 35 USC 112(b) second paragraph.
Claims 1, 9  and 17 recite the limitation “the first-type intermediate code is compiled by using a compiler of a target type operating system”. The claims do not recite any source type operating system.  It is not clear the what type of operating system would be the target type operating system.  The claims do not recite any definition of the target type operating system. 
The dependent claims are rejected under the same reason. 

Claims 1, 3-4, 9-12, 18, 20, 24, 25, 27 and 28 are rejected under 35 USC 112(b) second paragraph.
Claims 1, 9 and 18 recite the limitation “translating the first language into second type intermediate code, wherein the second type intermediate code is used for optimizing the first language”. Claim 22 recites the limitation that “second type intermediate code is a LISP intermediate code”. It is not clear that how LISP intermediate code (second type intermediate code)  is optimizing the first language, wherein the first language is a subset of C++ language. 
The dependent claims 3, 4, 24, 25, 20, 27 and 28 are rejected under the same reason.
Similarly, claims 10, 11 and 12 depend on claim 9 and rejected under the same reason. 

Claim 10 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation “translating the first-type intermediate code into first language, wherein the first language is a subset of C++ language; translating the first language into second-type intermediate code, wherein the second-type intermediate code is used for optimizing the first language; translating the second-type intermediate code into second language, wherein the second language is a subset of a Central Processing Unit (CPU) instruction set; and translating the second language into the bytecode to be run”. This is the repetition of the limitation of the amended claim 9 above. It is not clear that why the same procedure will repeat again.  As Claim 9 recites the steps of translating the second language into the bytecode to be run.  
Wherein translating the first type intermediated code into the bytecode to be run comprises:  translating the first-type intermediate code into first language, wherein the first language is a subset of C++ language; translating the first language into second-type intermediate code, wherein the second-type intermediate code is used for optimizing the first language; translating the second-type intermediate code into second language, wherein the second language is a subset of a Central Processing Unit (CPU) instruction set; and translating the second language into the bytecode to be run. This is the repetition of the limitation of the amended claim 9 above. It is not clear that why the same procedure ”translating the first type intermediate code into bytecode to be run and the step “translating the first type intermediate code into first language”  will repeat again.  As Claim 9 recites the steps of all  translating processes.
Claims 4, 12, 20 and 28 recite the limitation “a target application to be updated”. It is not clear which application is the target application.  The claims do not recite any source application. 
Claim 22 depends on the rejected claim 2.  It is not clear that claim 22 depends on which claim, the parent claim 2 is canceled.
Claims 23 depends on the rejected claim 2.  It is not clear that claim 23 depends on which claim, the parent claim 2 is canceled.


Claim Rejections - 35 U$C § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 17 and 20 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delstart (US 20150178054)

12.	As per claim 17, Delstart (US 20150178054) discloses:  A terminal comprising at least one memory and at least one processor, wherein the at least one memory stores at least one computer program and the processor is configured to run the at least one computer program to perform the following steps (Delstart, Abstract, [0002] [0008] [0023] : 
A code hot-update method (Abstract, [0022] “Java HotSpot Performance Engine, also simply called HotSpot), selectively modifying them to generate different, i.e., updated code that is usable on subsequent runs of the associated software application, thereby effectively enabling modification of executable code used to run the software.”), comprising: translating code to be hot-updated into first-type intermediate code,(Abstract, [0010] [0008] “generate a first executable image from software code, and employing the first executable image to selectively modify the virtual machine and the first executable image, resulting in an updated virtual machine and a second executable image”), where the first executable image is the first type intermediate code and the executable code is the representative of the modified code [0010] and the modified code is the hot updated code because its implemented via modified hotspot virtual machine including JIT compiler [0011]; wherein the first-type intermediate code is compiled by using a compiler of a target-type operating system (Abstract, [0008] to generate a first executable image from software code, and employing the first executable image to selectively modify the virtual machine and the first executable image, resulting in an updated virtual machine and a second executable image, wherein the second executable image represents an updated version of the first executable image”), Abstract, [0011] “The second executable image, i.e., the modified image, may be dynamically generated on a target device, also called the host platform or target platform The modified image may be adjusted during generation thereof, based on one or more characteristics of the target device, such as Central Processing Unit (CPU) features.”), any computing device accompanying with operating system [0021]. translating the first-type intermediate code into bytecode to be run [0009] An interpreter and/or a Just-In-Time (JIT) compiler of the virtual machine facilitates updating the first executable image with a modification. The first executable image is selectively run via the JIT compiler to facilitate generating the second executable image. Hence, executable images may be recursively updated by employing previous versions of the executable images to generate updated executable images”) where JIT compiler generates bytecode to be run [0024] [0025] [0026]., wherein the bytecode to be run is interpreted by an interpreter of the target-type operating system [0026] [0032] [0039] [0083]; [0024]; and interpreting the bytecode to be run by using the interpreter to hot-update the code to be hot-updated [0024] [0026] employs the bytecode from the bytecode compiler 14 to generate an intermediate code representation that is forwarded to a code generator 28 (which includes assemblers 30) for generation of modified generated code 32. A transformer 34 then facilitates transforming the modified code 32 into the executable image 22. [0031] dynamic code generators already within HotSpot, modifying them to  generate slightly different code (i.e., iteratively updated code) that is later saved and transformed into executable code usable on future runs of the application.

As per claim 20 the rejection of claim 17 is incorporated and further Delstart discloses, wherein before translating the code to be hot-updated into the first-type intermediate code, the method further comprises: determining a target application to be updated installed in the target-type operating system; and determining all or part of code of the target application to be updated as the code to be hot-updated (Abstract, [0011] [0045] [0046] [0083] [0087] [0088]..

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
13.	Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Delstart (US 20150178054) and further in view of Groff (US 20100191930)
As per claim 19  the rejection of claim 17 is incorporated and further Delstart discloses wherein compiling the code to be hot-updated into third-type intermediate code (Abstract, language of claims, 1, 18, 19) the second modified executable code as a third image separate from the first and second images; and transforming the third image to a third executable image executable by the computer system to run the application”) where third executable image is the third type intermediate code. Delstart does not specifically disclose compiling language into the intermediate code and the languages and C++ and C# language. However, in an analogous art Groff (US 20100191930) discloses the above limitation (Groff, Abstract, [0004] [0008] [0029] [0038] [0039] [0044] [0056]. The modification would be obvious because one of the ordinary skill in the art would be motivated to detect inconsistencies, provide compatibilities within transaction and performance optimization may be made in the runtime.
Conclusion 

14.	 The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure. 
Korotaev US 9477461 B1  Systems And Methods For Generating And Applying Operating System Live Updates

WANG; US 20160216962 SYSTEMS AND METHODS TO UPDATE SOURCE CODE FILES

Bowen US 9335986 B1 Hot Patching To Update Program Code And/or Variables Using A Separate Processor

Title: Trace-based just-in-time type specialization for dynamic languages, author: A Gal et al, published on 2009
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAMELI DAS whose telephone number is (571)272-3696.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:00 pm (ET).

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mr. Emerson Puente can be reached at (571) 272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAMELI DAS/Primary Examiner, Art Unit 2196